Citation Nr: 0535220	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-17 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is mentally competent for Department of 
Veterans Affairs (VA) benefit purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Pappas, Counsel




INTRODUCTION

The veteran had active service from May 1976 to September 
1976.  The appellant has been appointed to be the guardian 
and payee of the veteran's disability benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  The RO determined that the veteran continued to 
be incompetent to handle disbursement of VA benefits.  The 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue considered 
on the merits herein on appeal has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to the claim considered herein and the 
evidence necessary to substantiate that claim.  

2.  Service connection has been established for bipolar 
disorder, evaluated as 100 percent disabling.

3.  The medical evidence leaves no doubt that as a result of 
the veteran's service-connected bipolar disorder; he lacks 
the mental capacity to contract or to manage his own affairs, 
including disbursement of funds without limitation.


CONCLUSION OF LAW

The veteran is incompetent for purposes of VA benefits.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.353 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to be established as competent for the 
purpose of VA benefits.  Essentially, he contends that he 
does not have a problem managing his finances, and that he 
would like to live his life as independently as possible.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  The Board will then 
present a brief factual background and an analysis of the 
veteran's claim.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the August 2001 rating 
decision, July 2002 statement of the case, May 2003 
supplemental statement of the case, January 2004 supplemental 
statement of the case, September 2004 Board remand, and 
August 2005 supplemental statement of the case.  These 
documents included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach that decision.  The July 2002 
statement of the case and August 2005 supplemental statement 
of the case provided the veteran with notice of all the laws 
and regulations pertinent to his claim.  

Further, in correspondence dated in November 2004, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claim, including which 
portion of the information and evidence was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish his competency.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In this case, the 
notice provided to the veteran in November 2004 was given 
following the first AOJ adjudication of the claim, but prior 
to the transfer and certification of the veteran's case to 
the Board for this decision.  Notwithstanding the timing of 
the notice, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.

The Board also acknowledges that the November 2004 VCAA 
notice contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claim or something to the effect that the 
veteran give VA everything he had that pertained to his 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  A complying notice, 
however, need not necessarily use the exact language of the 
regulation so long as that notice properly conveys to a 
claimant the essence of the regulation.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Essentially, throughout the course of this appeal, the RO 
asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request in the initial VCAA notice for any 
other evidence pertaining to the claim would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, the omission of the request for "any evidence in 
the claimant's possession that pertains to the claim" in the 
initial notice did not harm the veteran, and it would be 
legally proper to render a decision in the case without 
further notice under the regulation.  Id.

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In this case, in compliance with the directives of 
38 U.S.C.A. § 5103A, the veteran was provided VA medical 
examinations in August 2003 and May 2005 for the specific 
purpose of assessing the veteran's competency to handle VA 
funds.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  In 
fact, in a statement submitted by the veteran in December 
2004, he indicated that no additional evidence was available.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim of entitlement to recognition of his 
competency.  Accordingly, the Board will proceed with 
appellate review.

Factual Background

The record shows that service connection has been established 
for bipolar disorder, rated as 100 percent disabling since 
September 1983.  

Upon VA psychiatric examination in December 1995, it was 
noted that the veteran had a chronic history of bipolar 
affective disorder, was noncompliant with medical treatment, 
and was unable to manage his financial affairs.  The report 
listed several instances in which the veteran displayed the 
mismanagement of his monies, including purchasing cigarettes 
from other patients for $10.00 each, and giving his money 
away to other patients.  Based upon the examination that 
included a detailed history of the veteran's medical 
disorder, the examiner opined that  the veteran was 
incompetent for VA purposes.  The staff psychiatrist 
concurred with this opinion, and indicated that a payee 
should be appointed for the veteran.

Based upon the foregoing medical evidence, in a March 1996 
rating decision, the veteran was found incompetent to handle 
disbursement of funds.  

The veteran was hospitalized psychiatrically by VA on many 
occasions between 1996 and 2002, including January 1997, 
March 1998, January 2000, November 2001, December 2001, and 
June 2002.  The summaries of each of these hospitalizations 
generally included an assessment regarding the veteran's 
competency to handle VA funds.  In each case in which a 
competency assessment was offered, the veteran was found 
incompetent for such purposes.  Significantly, in the March 
1998 VA hospitalization report, it was noted that the 
veteran's chief complaint was that he wanted the medical 
staff to write to the RO to state that he was competent so 
that he could get his checks.  Despite this request, the VA 
psychiatric staff continued to find the veteran incompetent.  

In October 2000, the veteran filed the current claim to be 
declared competent for VA purposes.  

In August 2003, the veteran was afforded a VA psychiatric 
examination for the specific purpose of determining whether 
the veteran was competent for VA benefits purposes.  The 
report of examination noted that the veteran's claims folder 
was reviewed in conjunction with the examination.  The 
examination report included a recitation of the veteran's 
relevant history, family history, and marital history.  There 
was also a detailed report of the mental status examination.  
Following examination, the pertinent diagnostic impression on 
Axis I was schizoaffective disorder, bipolar type, chronic 
and severe, under full remission.  The veteran's Global 
Assessment of Functioning was 55.  It was noted that the 
veteran was too functional for his environment, in that he 
was in a group home in which he was functioning much better 
than the others in the home.  

In terms of recommendations and conclusions, although the VA 
examiner indicated that the veteran was doing remarkably 
well, and was in fact competent in many areas, he was not 
competent to completely manage his own money.  In the 
examiner's "professional opinion, this [veteran] will need a 
payee, who will dish out his own money to ensure that [the 
veteran] does not slowly give his money away."  The VA 
examiner elaborated that the veteran has a history of giving 
most of his possessions away, and that even though he has a 
rational mind and good judgment, his freedom should be given 
gradually, so that he does not regress.  The examiner 
concluded that the only problem that existed was that the 
veteran "needs a payee to divvy up his money rationally and 
to prevent him slowly giving it all away."

In May 2005, the veteran was provided a VA evaluation for the 
purposes of determining the continued management of his 
income resources.  The conclusion reached by the VA Social 
Worker and the Chief of VA General Psychiatry from the 
evaluation was that the veteran does not have the ability to 
manage his personal funds, and that his adjudication of 
incompetent with a legally appointed guardian should 
continue.  The veteran was advised of the decision, and it 
was indicated that he did not wish to appeal.  

Analysis

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds without limitation.  Rating agencies are authorized to 
make official determinations of competency and incompetency 
for the purpose of existing laws, VA regulations and VA 
instructions.  Such determinations will be controlling for 
purposes of direct payment of current benefits.  The rating 
agency will consider evidence of the recommendation of the 
Veterans Services Officer of jurisdiction, together with all 
other evidence of record, in determining whether its prior 
decision should be revised or continued.  Reexamination may 
be requested as provided in § 3.327(d) if necessary to 
properly evaluate the extent of disability.  Determinations 
relative to incompetency should be based upon all evidence of 
record and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization, and the holding of incompetency.  Where 
there is doubt as to whether the beneficiary is capable of 
administering his or her funds, such doubt will be resolved 
in favor of competency.  Failure or refusal of the 
beneficiary after proper notice to request or cooperate in a 
hearing will not preclude a rating decision based on the 
evidence of record.  38 C.F.R. § 3.353 (2005).

It is the veteran's primary contention that he should have 
control over his own funds, and that this would allow him to 
live as independently as possible.  

The Board has considered all of the evidence of record, 
including the veteran's written statements in support of his 
claim.  While the veteran is certainly capable of providing 
evidence of symptomatology, "the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge. . 
. ."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In order to be successful in his claim, the veteran must 
provide medical evidence in support thereof.  

The Board has considered all of the evidence of record and 
finds that the probative medical evidence of record is 
overwhelmingly against a finding that the veteran is 
competent for VA benefits purposes.  

In essence, there is no indication that any physician 
strictly called upon to make an assessment or offer an 
opinion as to the veteran's competency, has found anything 
other than that the veteran is incompetent for handling funds 
disbursed by VA.  Whether called upon to make such an 
opinion, or whether having done so unilaterally, every VA 
physician who has considered the issue has either failed to 
offer an opinion or emphatically concluded that the veteran 
is incompetent for VA purposes.  

Significantly, the VA psychiatrist who was specifically 
called upon in August 2003, for the evaluation of the 
veteran's competency, found the veteran to not be competent 
to handle his VA funds.  The Board notes that the record upon 
which this opinion was based was a very thorough report 
containing evidence of a rather extensive, detailed review of 
the claims file, and a thorough interview of the veteran.  
The Board finds the psychiatrist's report to be particularly 
probative in light of the fact that it was prepared by a 
medically trained professional in the field of psychiatry.  
This field that must be deemed most pertinent to the issue of 
determining mental competency.  The conclusions reached in 
the August 2003 psychiatric report were based upon a thorough 
interview that was directed specifically to the issue of 
competence.  The report contained a persuasive, detailed 
analysis with reference to the veteran's history and 
disabilities.  Moreover, the conclusion reached in this 
report mirrored the conclusions reached in prior 
hospitalization reports, and was confirmed in the evaluation 
of competency made in May 2005.

In summary, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is competent.  
The preponderance of the evidence shows that because of the 
veteran's service-connected bipolar disorder, he lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation, 
and is therefore incompetent for VA purposes.  As the 
evidence is not in equipoise, consideration of the benefit of 
the doubt rule under 38 C.F.R. §§ 3.102, 3.353(d) is not for 
application in this case.  The evidence is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.


ORDER

The veteran is incompetent for purposes of VA benefits.  The 
appeal is denied.



	                        
____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


